 


109 HCON 118 IH: Expressing the sense of Congress that Madame C. J. Walker should be recognized for her achievements in business, her inventions, and her commitment to the African-American community.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 118 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on Government Reform 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that Madame C. J. Walker should be recognized for her achievements in business, her inventions, and her commitment to the African-American community. 
 
Whereas Madame C. J. Walker was born on December 23, 1867, on a plantation in Delta, Louisiana; 
Whereas, in 1905, Madame C. J. Walker invented a conditioning treatment designed to aid in the straightening of hair, as well as an entire line of cosmetic products; 
Whereas, in 1910, Madame C. J. Walker ordered the construction of a factory in Indianapolis to manufacture her line of cosmetic products; 
Whereas Madame C. J. Walker was committed to employing women in all aspects of her business; 
Whereas Madame C. J. Walker was a noted philanthropist, giving generously to black charities, including the NAACP and the National Association of Colored Women; 
Whereas Madame C. J. Walker encouraged her agents to similarly assist black humanitarian organizations nationwide; 
Whereas Madame C. J. Walker was one of the first American women—black or white—to amass a personal net worth of more than 1 million dollars as a result of her own efforts, thereby becoming one of the most successful businesspersons of the early twentieth century by the time of her death; and 
Whereas Madame C. J. Walker died on May 25, 1919, at the age of 52: Now, therefore, be it 
 
That it is the sense of Congress that Madame C. J. Walker should be recognized as one of history’s greatest female businesswomen and role models for the Nation’s young people. 
 
